DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s submission filed on 15 October 2021 has been entered.
Claims 1, 5-8, 12-15, and 19-20 were amended.  No claims were cancelled or added.

Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 15, the prior arts of record, singly or in combination, fail to teach the features of claim(s) limitations thereof.  Specifically, inter alia, it fails to teach a non-transitory computer-readable medium and a computer-implemented method incorporating:
(a) migrating a client device with a unique device identifier from a first management service to a second management service in which management data for the client device is received from the first management service and temporarily stored, the client device’s management data comprises an organizational group to which the at least one client device is assigned within the first management service
(b) replicating the organizational group with the second management service
(c) the management service unenrolling the client device from the first management service based at least in part on screen-scraping and emulation of administrator control through a network site of the first management service.

elements (a) and (b) above, and 
(d) transmitting a request by the migration service to the first management service to apply a certificate of an emulated management service to the client device, wherein the at least one client device trusts communication from the emulated management service based at least in part on the certificate
(e) the management service transmitting a request to unenroll the client device using the emulated management service that emulates the first management service, wherein the emulated management service transmits an unenrollment command that is implemented by the client device.

With respect to the prior art Miranda (U.S. Patent Publicaiton 2015/0350888) and Hinton (U.S. Patent Publication 2008/0021997):
While Miranda disclosed porting from a previous service (see 0028) and transmitting an activation request including device-specific information (see 0030), Miranda did not disclose a migration service, replicating an organizational group, screen-scraping, emulation of administrator control, emulation certificate, or unenrollment according to the details of elements (a), (b), (c), (d), and (e) above.
While Hinton disclosed migrating user relationships between partner enterprises (see 0007), a federated user lifecycle management application service performs the linking and unlinking of accounts (see 0123) associated with the user’s employer (see 

Claims 2-7, 9-14, and 16-20 further limit the allowed claims and are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        14 January 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452